Citation Nr: 1611549	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-24 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a disability manifested by a lack of balance and coordination.  

4.  Entitlement to service connection for a dental disability.

5.  Entitlement to a rating in excess of 10 percent for a left ankle disability. 

6.  Entitlement to special monthly compensation (SMC) due to the need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had over 30 years of honorable service in the Army National Guard and United States Army Reserve.  He had numerous periods of Active Duty for Training and Inactive Duty for Training.  From January 1991 to July 1991, his unit was called to active duty in support of Operation Desert Shield/Desert Storm.  He had service in Southwest Asia.  

This case was previously before the Board of Veterans' Appeals (Board) in July 2013, when the issues were remanded for further development.


REMAND

In February 2013, during the course of the appeal, the Veteran had a hearing before a Veterans Law Judge who is no longer employed by the Board.  In February 2016, the Veteran informed the Board that he wanted another Board hearing with a Veterans Law Judge who would decide the appeal, and that he would wanted a video teleconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Notify the Veteran and representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


